Citation Nr: 0700992	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant to the surviving spouse of the veteran who 
served on active duty from September 1966 to May 1969.  He 
died in April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appellant requested a personal hearing before a Veterans 
Law Judge of the Board, but failed to report for a personal 
hearing scheduled for September 13, 2006.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 2001; the immediate cause 
of death was listed as end stage liver disease of cirrhosis 
of the liver/hepatoma, due to pneumonia, due to sepsis, due 
to acute renal failure. 

2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
70 percent disabling. 

4.  The veteran's cirrhosis of the liver, which led to  the 
veteran's death, was secondarily related to his service-
connected PTSD. 

5.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's death was the proximate result of a disease or  
injury incurred in service.  38 U.S.C.A.           §§ 1110, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.312 (2006).

2.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
August 2001, September 2001, October 2002, and August 2006, 
and Report of Contact dated in October 2002, satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence she should 
provide, and informed the appellant that it was her 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support her claim.  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with these issues because of 
the favorable nature of the Board's decision.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection for the  Cause of Death

To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal 
disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (prior to October 10, 2006).  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's end stage cirrhosis 
of the liver, the immediate cause of death, was due to 
alcoholism, which was in turn was secondarily related to his 
service-connected PTSD.  The appellant noted that she 
observed the veteran drink excessively, and that he told 
doctors that he did not drink in order to be eligible for a 
liver transplant.  

The veteran died on April [redacted], 2001.  The appellant was 
married to the veteran at the time of his death.  At the time 
of his death, the veteran was service-connected for PTSD, 
rated as 70 percent disabling.

On the question of whether the veteran's cirrhosis of the 
liver was related to his service-connected PTSD, the medical 
evidence weighing in favor of the appellant's claim includes 
a January 2002 letter by B. Podnos, M.D., that reflects that 
the veteran was using alcohol during the period from 1997 to 
1999, and includes the medical opinion that the primary 
etiology of the veteran's alcohol abuse and resultant 
cirrhosis of the liver was the service-connected PTSD.  

Notwithstanding the veteran's more recent denials of alcohol 
use or abuse during the later years of his life, the evidence 
of record establishes his alcohol abuse.  VA previously 
recognized such alcohol abuse in a 1996 rating decision 
denying service connection for cirrhosis under a different 
theory of entitlement to service connection, noting that the 
veteran had previously been diagnosed with chronic alcoholism 
and reported excessive drinking.  The appellant is competent 
to state her observations of the veteran's excessive drinking 
during a period of time when he was denying to medical 
professionals that he was drinking, and the other lay 
evidence of record is consistent with her observations of the 
veteran's drinking. 

After a review of the evidence of record, the Board finds 
that, taken as a whole, the weight of the competent medical 
evidence shows that the veteran's cirrhosis of the liver, 
which led to  the veteran's death, was related to his 
service-connected PTSD.   There is no medical opinion 
evidence of record that weighs against Dr. Podnos' competent 
medical opinion relating the veteran's cirrhosis of the liver 
to alcohol dependence, which is secondary to service-
connected PTSD.  Resolving all reasonable doubt in the 
appellant's favor, the Board finds that the veteran's death 
was the proximate result of a disease or  injury incurred in 
service.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312. 

DIC benefits pursuant to 38 U.S.C.A. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner 
as if the veteran's death were service connected."  
38 U.S.C.A. § 1318(a).  The Board's grant of service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A, § 1310 already recognizes that the 
death of the veteran is from a service-connected disability 
(secondary to PTSD).  

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 
38 U.S.C. § 1318.  See Timberlake v. Gober,  14 Vet. App. 122 
(2000).  In light of the grant of service connection for the 
cause of the veteran's death under 38 U.S.C. § 1310, the 
claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, 
and this aspect of the appellant's claim is dismissed.  




ORDER

Service connection for the cause of the veteran's death is 
granted.

A claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


